Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	 
Response to Remarks
Regarding 112b rejection of claims 10 and 20:

    PNG
    media_image1.png
    139
    647
    media_image1.png
    Greyscale

	The examiner would like to thank the applicant for incorporating amendments into claims 10 and 20, but based on further consideration of the claims, these amendments do not overcome the 112b rejection of these claims. As per the current claim language of claim 10, it is still not clear to the examiner what the purpose of the reflection signal is. As per the claim language of claim 20, it is still not clear to the examiner what comprises the steps of performing the synthesis process and what “results” the inductance and capacitance values. Furthermore, claim 20 nor claim 19 state any limitation that “results” in the output of inductance and capacitance values. Thus the 112b rejection of these claims are maintained.
Regarding 103 rejection of claims 1 and 19:

    PNG
    media_image2.png
    200
    644
    media_image2.png
    Greyscale


Claim Objections
Claims 2, 5, 8, 10, 11, 15 and 19 are objected to because of the following informalities:  
Claim 2 states. ”wherein designing a first stage low pass filter”. This should read as “the first stage low pass filter”. Appropriate correction is required.
Claim 5 states, “changing the bandwidth (BW2)”. This should state, “changing the second bandwidth (BW2)”.
Claim 8 states, “the bandwidth (BW2)”. This should state, “the second bandwidth (BW2)”.
Claim 10 states, “the bandwidth (BW2)”. This should state, “the second bandwidth (BW2)”.
Claim 11 states, “the bandwidth (BW2)”. This should state, “the second bandwidth (BW2)”.
Claim 15 states, “the bandwidth (BW2)…the bandwidth (BW1)”. This should state, “the second bandwidth (BW2)….the first bandwidth (BW1)”.
Claim 19 states, “such that a bandwidth (BW2) of the LPF2 is wider than a bandwidth (BW1)”. The terms “bandwidth” should be numerically claimed in order to properly show the relation between the limitations i.e. BW2 should be “second bandwidth” and BW1 should be “first bandwidth”. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below.

Step 1) Independent claim 1 is drawn to a process, which is a statutory category of invention.
Step 2A) 
Prong One) The independent claim recites a process for 
Designing an electro-absorption modulator matching network comprising:
designing a first stage low pass filter having a first predetermined filter order and a first bandwidth;
designing a second stage low pass filter having a second predetermined filter order and a second bandwidth;
wherein the designing of the second stage low pass filter comprises designing the second stage low pass filter such that the second bandwidth of the second low pass filter is wider than the first stage low pass filter so as for the first and second bandwidth to not interfere with performance of the first stage low pass filter.
Such method steps are broad enough to be interpreted as a mental process that can “practically performed by a human mind”. For instance, using examples given in the present application, a person can design the circuit mentally based on specifications. Therefore, the independent claims are drawn to an abstract idea.
	Prong Two) Claim 1 is purely the method listed in prong one and cannot be considered enough on its own to integrate an abstract idea into a practical application (see MPEP 2106.05(f), (2), second paragraph). Furthermore, the method does not transform nor reduce a particular article to a different state or thing and does not apply the abstract idea in some other meaningful way. Therefore, the claims are not integrated into a practical application.

Step 2B) As stated above in 2A), prong two, independent claim 1 only recites the method steps and therefore contains nothing more than the abstract idea (see MPEP 2106.05(f), (2), second paragraph).  

Therefore, independent claim 1 is not subject matter eligible under 35 U.S.C. 101.
Dependent claims 2, 8 and 9 further define abstract idea without any further practical application or elements, and therefore are similarly rejected.

Step 1) Independent claim 19 is drawn to a process, which is a statutory category of invention.
Step 2A) 
Prong One) The independent claim recites a process for 
Designing transmitter optical sub-assembly with low group delay performance over an operating frequency range of the TOSA based on a synthesis of low pass filters, the TOSA including an electro-absorption modulator (EAM), low pass filters and bonding wires on a submount, wherein the low pass filters include a first stage low pass filter (LPF1) and a second stage low pass filter (LPF2) coupled to the LPF 1 in a cascade form and a load impedance, and wherein the LPF 1 and the LPF2 include inductance of stray components in the TOSA and wherein the LPF1 and the LPF2 are configured in such a way that a bandwidth (BW2) of the LPF2 is wider than a bandwidth (BW1) of the LPF1 so as for the BW1 and BW2 to not interfere with the performance of the LPF1.
Such method steps are broad enough to be interpreted as a mental process that can “practically performed by a human mind”. For instance, using examples given in the present application, a person can design the circuit mentally based on specifications. Therefore, the independent claims are drawn to an abstract idea.
	Prong Two) Claim 19 is purely the method listed in prong one and cannot be considered enough on its own to integrate an abstract idea into a practical application (see MPEP 2106.05(f), (2), second paragraph). Furthermore, the method does not transform nor reduce a particular article to a different state or thing and does not apply the abstract idea in some other meaningful way. Therefore, the claims are not integrated into a practical application.

Step 2B) As stated above in 2A), prong two, independent claim 19 only recites the method steps and therefore contains nothing more than the abstract idea (see MPEP 2106.05(f), (2), second paragraph).  
Therefore, independent claim 19 is not subject matter eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states, “wherein the designing of the LPF2 comprises designing the LPF2 such that the second bandwidth (BW2) of the LPF2 is wider than the first bandwidth (BW1) of the LPF1 so as for the BW1 and BW2 to not interfere with performance of the LPF1”. The claim states that the design of the LPF2 comprises designing the bandwidth of LPF2 to be wider than the bandwidth of LPF1 such that the bandwidth of LPF1 and the bandwidth of LPF2 does not interfere with the performance of the LPF1, This part of the limitation if vague and confusing to the examiner. It is not clear how BW1 and BW2 are designed to not interfere with the performance of LPF1. Furthermore, it is not at all clear to the examiner how the bandwidth of LPF1 can interfere with its own performance.
Furthermore, it is also not clear how the EAM in claim 1 ties into the scope of the invention since as per claim 1, the EAM is almost a passive element with no structural relation with the remainder of the limitations of claim 1. 
Dependent claims 2, 3, 5-18 are also rejected under 112b by way of dependence.
Claim 6 recites the limitation "is part of the load resistance RL" in line 2.  Line 3 also states, “(Rs)”. There is insufficient antecedent basis for these limitations in the claim.
Claim 10 states “controlling the second bandwidth…to adjust an amount of a reflection signal from the LPF2 to the EML”. It is not at all clear to the examiner how the reflection signal exists in the claim and also what purpose does this reflection signal fulfill. 
Furthermore, the applicant adds “a reflection signal from the LPF2 to the EML”. As per claim 1, the EML TOSA comprises the LPF1 and the LPF2. It is not at all clear to the examiner how a reflection signal travels from the LPF2 to the EML i.e. the LPF2 is within the EML. How does a signal reflect from within the EML to the EML?
Claim 19 states, “wherein the LPF1 and the LPF2 are configured in such a way that a bandwidth (BW2) of the LPF2 is wider than a bandwidth (BW1) of the LPF1 so as for the BW1 and BW2 to not interfere with the performance of the LPF1”. The claim states that the bandwidth of LPF2 is configured to be wider than the bandwidth of LPF1 such that the bandwidth of LPF1 and the bandwidth of LPF2 does not interfere with the performance of the LPF1, This part of the limitation if vague and confusing to the examiner. It is not clear how BW1 and BW2 are configured to not interfere with the performance of LPF1. Furthermore, it is not at all clear to the examiner how the bandwidth of LPF1 can interfere with its own performance.
Furthermore, it is also not clear how the EAM in claim 19 ties into the scope of the invention since as per claim 19, the EAM is almost a passive element with no structural relation with the remainder of the limitations of claim 19. 
Claim 20 states “wherein capacitance of the EAM and inductance of the bonding wires in the TOSA are equal to inductance and capacitance values resulted from the synthesis”. This part of the limitation is vague and confusing to the examiner. Firstly, claim 20 simply states that “inductance and capacitance value resulted from the synthesis” but neither claim 20 nor claim 19 state what comprises the steps of performing the synthesis process and what “results” the inductance and capacitance values. Furthermore, claim 20 nor claim 19 state any limitation that “results” in the output of inductance and capacitance values. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 8, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanbakuchi (US 2005/0058385) in view of Kwon (Improvement of Modulation Bandwidth in electroabsorption modulated laser by utilizing the resonance property in bonding wire) in further view of Momtaz (US 2005/0135475).
Regarding claim 1, Tanbakuchi teaches a method for designing an electro-absorption modulator (EAM) matching network for an electro-absorption modulator integrated laser (EML) (circuit shown in Fig. 2) on a submount in a transmitter optical sub-assembly (TOSA) (paragraph [0003], lines 3-6) configured to operate at a high bit rate (paragraph [0030], lines 8-10), the method comprising: designing a first stage low pass filter (LPF1) with a first predetermined filter order (Fig. 2, first stage low pass filter comprises L1), the LPF1 being coupled to a source impedance (Rs) (Fig. 2, LPF1 coupled to Rs); and designing a second stage low pass filter (LPF2) coupled to the LPF 1 in a cascade form and coupled to a load impedance (RL) (Fig. 2, second stage low pass filter comprising L2 and coupled to load RL), the LPF2 having a second predetermined filter order (Fig. 2 shows the LPF1 is before LPF2), wherein the LPF1 and the LPF2 are configured to include inductance of stray components in the TOSA (paragraph [0033], lines 1-5).  
Although Tanbakuchi teaches a LPF1 and LPF2, Tanbakuchi doesn’t that the design of the LPF1 comprises a first bandwidth (BW1) and the design of the LPF2 comprises a second bandwidth (BW2).
Kwon also teaches a method for designing an EAM for an EML on a submount in a TOSA (Experimental Results: Paragraph 1: Fig. 5 shows a photograph of the EML packaged on the sub-mount…) configured to operate at a high bit rate (Abstract), the method comprising: designing a first stage low pass filter (LPF1) with a first predetermined filter order (Fig. 1a, first stage low pass filter LPF1 comprises Lw1) and a first bandwidth (BW1) (Experimental Results: paragraph 2: bonding wire l1 for Lw1 provide a bandwidth when l1 = 300 micro meters), the LPF1 being coupled to a source impedance (Rs) (Fig. 1a, source impedance Rs); and designing a second stage low pass filter (LPF2) coupled to the LPF1 in a cascade form (Fig. 1a, second stage low pass filter LPF2 comprises Lw2) and coupled to a load impedance (RL) (Fig. 1a, Lw2 coupled to load impedance ZL), the LPF2 having a second predetermined filter order and a second bandwidth (BW2) (Experimental Results: paragraph 2: bonding wire l2 for Lw2 provide a bandwidth when l2 = 700 micro meters; the change in length of l2 improves the bandwidth of the EML from 18Ghz to 28Ghz which shows that the LPF1 and LPF2 configured with respective lengths each have different bandwidths), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the low pass filters as taught by Tanbakuchi and incorporate the design parameters of the low pass filters as taught by Kwon in order to benefit from increased modulation bandwidth of the EML (Kwon: Abstract).
Although Kwon teaches wherein the LPF1 and LPF2 comprise respective bandwidths, Tanbakuchi in view of Kwon doesn’t teach wherein the designing of the LPF2 comprises designing the LPF2 such that the second bandwidth (BW2) of the LPF2 is wider than the first bandwidth (BW1) of the LPF1 so as for the BW1 and BW2 to not interfere with performance of the LPF1.
Momtaz teaches designing the LPF2 such that the second bandwidth (BW2) of the LPF2 is wider than the first bandwidth (BW1) of the LPF1 so as for the BW1 and BW2 to not interfere with performance of the LPF1 (Fig. 5 teaches cascaded low pass filters 520 wherein a bandwidth controller 430 controls the bandwidth of each individual low pass filter based on system requirements to reduce interference (ISI); see paragraph [0039]; paragraph [0040], the frequency response of each of the individual filters may be unique and optimized for a particular application).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the design of bandwidth of the low pass filters as taught by Tanbakuchi in view of Kwon and incorporate the bandwidth control for each low pass filter as taught by Momtaz in order to help reduce ISI (Momtaz: paragraph [0039]). 
Regarding claim 2, Tanbakuchi in view of Kwon in further view of Momtaz teaches the method of claim 1, wherein Kwon teaches designing a first stage low pass filter (LPF1) comprises designing the LPF1 with the source impedance and the load impedance of 50 Ohm (Table 1: Rs and ZL are both 50 Ohms).  
Regarding claim 3, Tanbakuchi in view of Kwon in further view of Momtaz teaches the method of claim 1, wherein Tanbakuchi and Kwon teaches the stray components comprise bonding wires on the submount, bonding pads and equivalent components of EAM (Tanbakuchi teaches bonding pads 18 and 22 and bonding wires 28 and 32 in Fig. 1).  
Regarding claim 6, Tanbakuchi in view of Kwon in further view of Momtaz teaches the method of claim 1, wherein Kwon teaches the LPF1 is configured such that photo-resistance (Rph) is part of the load impedance (RL) and the LPF2 is configured such that the photo-resistance (Rph) is part of the source impedance (Rs) (Fig. 1a/b shows EAM is shared by both Lw1 and Lw2; Circuit model and simulation results: Paragraph 2: Rpho is the equivalent AC resistance caused by the dependence of the photocurrent Iph at the modulator junction voltage Vm).  
Regarding claim 8, Tanbakuchi in view of Kwon in further view of Momtaz teaches the method of claim 1, wherein Kwon teaches designing the LPF2 comprises determining the second bandwidth (BW2) of the LPF2 based on performance requirements of the TOSA (Circuit model and simulation results: paragraph 5: Therefore, to increase the bandwidth of G(f)…we need Lw2 must be as large as possible by increasing l2…).  
Regarding claim 15, Tanbakuchi in view of Kwon in further view of Momtaz teaches the method of claim 1, wherein Momtaz teaches the bandwidth (BW2) of the LPF2 is about four (4) times the bandwidth (BW1) of the LPF1 (Fig. 5 teaches cascaded low pass filters 520 wherein a bandwidth controller 430 controls the bandwidth of each individual low pass filter based on system requirements to reduce interference (ISI)). Although Momtaz doesn’t explicitly state that BW2 is about 4 times BW1, Momtaz teaches a bandwidth controller 430 that control the bandwidth of each of the filters 520 in order to reduce ISI. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the bandwidth of BW2 to be 4 times of BW1 as a matter of design choice to yield predictable results. 
Regarding claim 16, Tanbakuchi in view of Kwon in further view of Momtaz teaches he method of claim 1, wherein the high bit rate comprises a bit rate greater than 25 Giga bits per second (Gb/s) (Kwon: Abstract).  
Regarding claim 17, Tanbakuchi in view of Kwon in further view of Momtaz teaches the method of claim 1, wherein a filter type of the LPF1 and/or the LPF2 is selected based on minimum group delay (GD) performance (Tanbakuchi: paragraph [0030], lines 13-16).  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanbakuchi (US 2005/0058385) in view of Kwon (Improvement of Modulation Bandwidth in electroabsorption modulated laser by utilizing the resonance property in bonding wire), Momtaz (US 2005/0135475) in further view of Ito (US 2018/0331674).
Regarding claim 5, Tanbakuchi in view of Kwon in further view of Momtaz teaches the he method of claim 1, further comprising adjusting a bandwidth of the TOSA (Kwon: Title and Abstract).
Although Tanbakuchi states in paragraph 30 that low pass filter transmission line should satisfy minimal group delay requirements, Tanbakuchi in view of Kwon doesn’t teach selecting a Bessel filter based on minimum group delay (GD) performance.  
Ito teaches selecting a Bessel filter based on minimum group delay performance (Fig. 2, Bessel filter 9; paragraph [0038], lines 9-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the TOSA taught by Tanbakuchi in view of Kwon in further view of Momtaz and incorporate the Bessel filter as taught by Ito since a Bessel filter has the advantage of providing a flatter group delay thereby suppressing output ripples.
Claims 7, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanbakuchi (US 2005/0058385) in view of Kwon (Improvement of Modulation Bandwidth in electroabsorption modulated laser by utilizing the resonance property in bonding wire), Momtaz (US 2005/0135475) in view of Wang (Design of high frequency submount for 40GB/s Lumped Electroabsorption Modulated lasers).
Regarding claim 7, Tanbakuchi in view of Kwon in further view of Momtaz teaches the method of claim 1.
Tanbakuchi in view of Kwon in further view of Momtaz doesn’t teach wherein the LPF2 is configured to act as a signal reflector to compensate a frequency response of the LPF1.  
Wang teaches wherein a LPF (Fig. 2, Lstub) is configured to act as a signal reflector to compensate a frequency response its receiving (Section: Submount Design and Operation Principle: paragraph 1, The reflected microwave…can be used to improve the frequency response of the modulator).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the LPF2 as taught by Tanbakuchi in view of Kwon in further view of Momtaz and incorporate the LPF design as taught by Wang such that the frequency response of the modulator can be improved.
Regarding claim 10, Tanbakuchi in view of Kwon in further view of Momtaz teaches the method of claim 1.
Tanbakuchi in view of Kwon in further view of Momtaz doesn’t teach comprising controlling the second bandwidth (BW2) of the LPF2 to adjust an amount of a reflection signal from the LPF2 to the EML.  
Wang teaches controlling the second bandwidth (BW2) of the LPF2 to adjust an amount of a reflected signal (Section: Submount design and operation principle: paragraph 3; Figure 4 shows a change in reflection based on changing bandwidth).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the LPF2 as taught by Tanbakuchi in view of Kwon in further view of Momtaz and incorporate the LPF design as taught by Wang such that the frequency response of the modulator can be improved.
Regarding claim 11, Tanbakuchi in view of Kwon in further view of Momtaz in further view of Wang teaches the method of claim 10, wherein Wang teaches controlling the second bandwidth (BW2) of the LPF2 comprises adjusting an electrical-to-optical (EO) response of the EAM to a wider bandwidth (Fig. 4 shows adjusted E/O response in relation to change in bandwidth).
Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanbakuchi (US 2005/0058385) in view of Kwon (Improvement of Modulation Bandwidth in electroabsorption modulated laser by utilizing the resonance property in bonding wire), Momtaz (US 2005/0135475) in view of Djordjevic (US 2003/0201845).
Regarding claim 9, Tanbakuchi in view of Kwon in further view of Momtaz teaches the method of claim 8.
Tanbakuchi in view of Kwon in further view of Momtaz doesn’t teach wherein designing the LPF2 further comprises selecting a Bessel filter type for the LPF2.
Djordjevic teaches designing a low-pass filter by selecting a Bessel filter type (paragraph [0045], lines 11-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the design of LPF2 as taught by Tanbakuchi in view of Kwon in further view of Momtaz and incorporate a Bessel filter type as taught by Djordjevic since a Bessel filter has the advantage of providing a flatter group delay.
Regarding claim 18, Tanbakuchi in view of Kwon in further view of Momtaz teaches the method of claim 17.
 Tanbakuchi in view of Kwon doesn’t teach wherein designing the LPF1 and/or the LPF2 comprise a Bessel filter or a Linear Phase Equi-ripple Error filter.  
Djordjevic teaches designing a low-pass filter by selecting a Bessel filter type (paragraph [0045], lines 11-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the design of LPF2 as taught by Tanbakuchi in view of Kwon in further view of Momtaz and incorporate a Bessel filter type as taught by Djordjevic since a Bessel filter has the advantage of providing a flatter group delay.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanbakuchi (US 2005/0058385) in view of Kwon (Improvement of Modulation Bandwidth in electroabsorption modulated laser by utilizing the resonance property in bonding wire), Momtaz (US 2005/0135475) in view of Li (US 2006/0255997).
Regarding claim 12, Tanbakuchi in view of Kwon in further view of Momtaz teaches the method of claim 1.
Tanbakuchi in view of Kwon in further view of Momtaz doesn’t teach wherein both of the LPF1 and the LPF2 comprise Bessel filters of a predetermined filter order.  
Li teaches wherein multiple low pass filters comprise Bessel filters of a predetermined filter order (paragraph [0047], lines 1-6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the design of low pass filters as taught by Tanbakuchi in view of Kwon in further view of Momtaz and incorporate a Bessel filter type as taught by Li since a Bessel filter has the advantage of providing a flatter group delay.
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanbakuchi (US 2005/0058385) in view of Kwon (Improvement of Modulation Bandwidth in electroabsorption modulated laser by utilizing the resonance property in bonding wire), Momtaz (US 2005/0135475) in further view of Mahgerefteh (US 2008/0193143).
Regarding claim 13, Tanbakuchi in view of Kwon in further view of Momtaz teaches the method of claim 12.
Although Tanbakuchi in view of Kwon in further view of Momtaz teaches low pass filters, Tanbakuchi in view of Kwon in further view of Momtaz don’t teach wherein the LPF1 comprises a 4th order Bessel low pass filter and the LPF2 comprises a 2nd order Bessel low pass filter.
Mahgerefteh teaches a 2nd order Bessel low pass filter and a 4th order Bessel low pass filter and their individual responses (Fig. 12 and paragraphs [0138] and [0139]) within the scope of an electro-absorption modulated laser (Title).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the low pass filters taught by Tanbakuchi in view of Kwon in further view of Momtaz and incorporate the low pass filters as taught by Mahgerefteh as a matter of simple substitution of one known element for another in order to obtain predictable results of desired filtering of the optical signal thereby resulting in extending the optical transmission length (Mahgerefteh: paragraph [0015]).
Regarding claim 14, Tanbakuchi in view of Kwon in further view of Momtaz teaches the method of claim 12.
Although Tanbakuchi in view of Kwon in further view of Momtaz teaches low pass filters, Tanbakuchi in view of Kwon in further view of Momtaz wherein the LPF1 comprises a 2nd order Bessel low pass filter and the LPF2 comprises a 2nd order Bessel low pass filter.
Mahgerefteh teaches utilizing 2nd order Bessel low pass filters and its response (Fig. 12 and paragraphs [0138]) within the scope of an electro-absorption modulated laser (Title).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the low pass filters taught by Tanbakuchi in view of Kwon in further view of Momtaz and incorporate the low pass filters as taught by Mahgerefteh as a matter of simple substitution of one known element for another in order to obtain predictable results of desired filtering of the optical signal thereby resulting in extending the optical transmission length (Mahgerefteh: paragraph [0015]).
Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (Improvement of Modulation Bandwidth in electroabsorption modulated laser by utilizing the resonance property in bonding wire) in view of Tanbakuchi (US 2005/0058385) in futher view of Momtaz (US 2005/0135475).
Regarding claim 19, Kwon teaches a method of designing a transmitter optical sub-assembly (TOSA) (Experimental Results: Paragraph 1) based on a synthesis of low pass filters, the TOSA including an electro-absorption modulator (EAM) (Experimental Results: Paragraph 1: Fig. 5 shows a photograph of the EML packaged on the sub-mount…), low pass filters and bonding wires on a submount (Experimental Results: paragraph 2: bonding wire l1 for Lw1 provide a bandwidth when l1 = 300 micro meters), wherein the low pass filters comprise a first stage low pass filter (LPF1) (Fig. 1a, first stage low pass filter LPF1 comprises Lw1) and a second stage low pass filter (LPF2) coupled to the LPF1 in a cascade form and a load impedance (Fig. 1a, second stage low pass filter LPF2 comprises Lw2, Lw2 coupled to load impedance ZL)
Kwon doesn’t explicitly teach a method of designing a transmitter optical sub-assembly (TOSA) with low group delay (GD) performance over an operating frequency range of the TOSA wherein the LPF1 and the LPF2 include inductance of stray components in the TOSA.  
Tanbakuchi teaches a method of designing a transmitter optical sub-assembly (TOSA) (paragraph [0003], lines 3-6) with low group delay (GD) performance (paragraph [0030], lines 13-16) over an operating frequency range of the TOSA (paragraph [0030], lines 8-10), and wherein the LPF1 and the LPF2 include inductance of stray components in the TOSA (paragraph [0033], lines 1-5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the low pass filters as taught by Kwon and incorporate the design parameters of TOSA as taught by Tnabakuchi in order to help optimize the electric voltage that is delivered across the TOSA (Tanbakuchi: paragraph [0006], lines 6-8).
Although Kwon teaches wherein the LPF1 and LPF2 comprise respective bandwidths, Kwon in view of Tanbakuchi doesn’t teach wherein the LPF1 and the LPF2 are configured in such a way that a bandwidth (BW2) of the LPF2 is wider than a bandwidth (BW1) of the LPF1 so as for the BW1 and BW2 to not interfere with the performance of the LPF1.
Momtaz teaches wherein the LPF1 and the LPF2 are configured in such a way that a bandwidth (BW2) of the LPF2 is wider than a bandwidth (BW1) of the LPF1 so as for the BW1 and BW2 to not interfere with the performance of the LPF1 (Fig. 5 teaches cascaded low pass filters 520 wherein a bandwidth controller 430 controls the bandwidth of each individual low pass filter based on system requirements to reduce interference (ISI); see paragraph [0039]; paragraph [0040], the frequency response of each of the individual filters may be unique and optimized for a particular application).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the design of bandwidth of the low pass filters as taught by Kwon in view of Tanbakuchi and incorporate the bandwidth control for each low pass filter as taught by Momtaz in order to help reduce ISI (Momtaz: paragraph [0039]). 
Regarding claim 20, Kwon in view of Tanbakuchi in view of Momtaz teaches the method of claim 19, wherein Kwon teaches the inductance and capacitance values resulted from the synthesis are equal to capacitance of electronic-absorption modulator (EAM) and inductance of bonding wires on a submount in the TOSA (Circuit model and simulation results: paragraph 3 and table 1 shows the inductance and capacitance values used in the simulation).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PRANESH K BARUA/Examiner, Art Unit 2637